Atkinson, Justice.
A judgment in this State operates only as a lien upon the property of the debtor, and neither divests his title, nor in any manner interferes with his right of possession or control over his property, until it is enforced and the title transferred to another by a sale under execution. Notwithstanding the rendition of a judgment against him, the owner of land may lawfully let the same to a tenant for years or at will. The tenant, however, takes the leased *150premises subject to tbe right of the judgment creditor to terminate its existence by tbe enforcement of tbe judgment a sale of tbe land. In such a case, while the tenancy may, by contract as between tbe original landlord and tenant, be for a definite term, it is nevertheless, by operation of law, at tbe will of tbe jixdgment creditor, and subject to be determined by him at any time by an enforcement of tbe judgment.
At common law it was the element of uncertainty in tbe duration of bis term which entitled a tenant at will to bis emblements. See Coke upon Littleton, vol. 1, p. 55 a. And this element of uncertainty is introduced into tbe tenancy now in question, not by tbe act of tbe tenant, but by tbe voluntary act of tbe judgment creditor who is now seeking to deprive him of bis emblements. If uncertainty in tbe duration of bis term is tbe circumstance which entitled the tenant to bis emblements, surely under a tenancy at one time certain, but afterwards rendered uncertain because by operation of law it came to be at tbe will of tbe judgment creditor, the tenant ought not to be deprived of bis emblements. Under an execution against tbe landlord, tbe sheriff is entitled to seize, and the purchaser G¡quires at tbe sale no greater interest in the premises than e landlord himself bad. If this be true, and that it is cannot be seriously questioned, then under tbe state of facts existing here, this defendant is entitled to recover. Such recovery is allowable on tbe most obvious principles of justice and reason; because the time for tbe termination of bis estate is rendered uncertain, not in consequence of any wrongful act of the tenant himself, but because of tbe necessary uncertainty as to the time at which tbe judgment creditor may choose, by a sale of tbe rented premises, to extinguish tbe title of tbe tenant’s lessor. At a sale of tbe property of tbe landlord, tbe purchaser acquires bis interest in tbe leased premises and as well bis interest in tbe way-going-crops, ' but no more. If prior to tbe sale tbe *151tenant had given his note, payable to the landlord, covering the rent for the full term, the consideration of this note j would haA^e failed when the title of his landlord Avas ex-j tinguished and he Avas required to attom to another. Ferguson v. Hardy, 59 Ga. 758. If he had paid the renfm .advance, he must nevertheless account to the purchaser for the rent for the remainder of his term after the sale of the leased premises, looking to the Avarranty of his landlord for reimbursement, because he held his lease subject to the judgment lien. The only effect of the judicial sale upon the tenant aars to change the personnel of his landlord. By virtue of his purchase at the sheriff’s sale, the purchaser acquired whatever interest the landlord had by way of rent in the unmatured crops at the time of the sale, and therefore upon the maturity of the crop he was entitled to the •entire rent of the premises to be paid by the tenant, but not to the entire crop of the tenant. The former he took by virtue of his purchase at the sheriff’s sale. The latter remained in the tenant by virtue of his right to emblements.
No case has heretofore arisen in this State in which this precise question has been presented for the consideration of this court. Oases have arisen in which the relative rights of the landlord and the judgment creditor touching the rent reserved have been considered. But the same ■.question has arisen in other States, and in one of them we find the question here made directly decided and supported by such satisfactory reasoning that Ave are disposed to .accept the conclusion reached in that case as satisfactory to us in this. See Bittinger v. Baker, 29 Pa. St. 66.
We are aAvare of the line of decisions in other States in which it is held that the clai,m of a mortgagee to 'the, growing crop is superior to that of a tenant to*-his emblements; but in all of those cases, it will be observed that the mortgage itself, under the statute of the State in which the •question arose, passed the legal title to>j¿ie mortgagee and ■divested the title’'of the mortgagor. We encounter no *152such difficulty here, however; for, as above stated, a judgment operates simply as a lien upon the property of the debtor.
We are the more readily persuaded to the correctness of’ this conclusion, because it coincides with our view of abstract justice and of right. It is an ancient maxim of' the law that he who rightfully sows ought to reap the profits of his labor, and if he rightfully enter in subordination to the title of another, but his tenancy be terminated without fault on his part and in consequence of some uncertain event, he shall be allowed to take away his way-going-crops; for emblements, in strict law, are confined, to the products of the earth arising from the annual labor of the tenant. The tenant, under the protection of this, rule, is invited to agricultural industry without the apprehension of loss by reason of some unforeseen contingency which might arise and terminate his estate. It would seem to us a most unreasonable rule, and one which would tend greatly to embarrass the business of agriculture, if every tenant who rightfully entered under the owner of land, after the cultivation of his crop could be deprived of it at the will of a judgment creditor. Under such a rule, no man would be safe in the enjoyment of the product of his labor, and the judgment creditor would be thus enabled to reap where he had not sowed and gather where he had. not strewed; and this is not allowable.
Let the judgment of the court below be Reversed.